COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Karen Allen Mullinax v. State of Texas

Appellate case numbers: 01-19-00881-CR

Trial court case number: 1616807

Trial court:              248th District Court of Harris County

       Appellant, Karen Allen Mullinax, has filed a third motion for extension of time to file her
motion for rehearing and en banc reconsideration. The motion is denied. Any motion for
rehearing and en banc reconsideration must be filed by August 17, 2021 as previously ordered by
the Court.
       It is so ORDERED.


Judge’s signature: ___________/s/ Julie Countiss___________________
Acting individually

Date: August 17, 2021